Nesmith, J.
The principle involved in this case was examined and fully settled in the case, Jackson v. Barron, 37 N. H. 500. *101The court, Judge Perley, there remarks, that the authorities in this country would seem to be nearly unanimous in favor of admitting the surviving wife as a witness to matters in which her deceased husband was interested, unless she acquired her knowledge of the facts through confidential communications from her husband.
There is no pretence that the testimony disclosed by the surviving wife here formed an exception to the aforesaid rule. The facts disclosed by the wife evidently came to her knowledge from sources other than her husband. She testified to transactions in which her husband was interested, in which she herself was an important agent, and could not have been an uninterested spectator and hearer, and would not be likely to forget what she did hear. Pike v. Hayes, 14 N. H. 22; Winship v. Enfield, 42 N. H. 200; 1 Greenleaf's Evidence, secs. 254 and 388, and other cases cited by defendant’s counsel.
There must be judgment for defendant according to the report of the auditor.